DETAILED ACTION
Request for Continued Examination received 2 June 2022 is acknowledged.  Claims 1-10 and 12-21 amended 2 June 2022 are pending and have been considered as follows.
Response to Amendment
The amendment to the claims filed on 2 June 2022 does not comply with the requirements of 37 CFR 1.121(c) because Claim 17 includes the identifier “Currently Amended”, but no amendments appear in the claim.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		
Since the reply filed on 2 June 2022 appears to be bona fide and the status identifer appears to be an artifact of a previous amendment, Claim 17 is treated as if no amendment is presented and the amended claims have been considered as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Pub. No. 2003/0109857) in view of Guglielmo (US Pub. No. 2010/0302017), further in view of Okamura (US Patent No. 5,021,969), further in view of Hatta (US Pub. No. 2015/0245874).

As per Claim 1, Sanchez discloses a control system (10, 12, 16) for a surgical robot (12), the control system (10, 12, 16) (Fig. 1; ¶15-17) comprising:
a base (22, 40, 42) (Fig. 2; ¶18-20);
a central portion (32) flexibly supported on the base (22, 40, 42) (Figs. 2-4; ¶18-22, 27-31);
a wrist (34/74) longitudinally offset from the central portion (32) and rotationally coupled (as per axis 94) to the central portion (32) (Figs. 2-4; ¶18-22, 27-30),
a first sensor (112) configured to detect user input forces applied to the central portion (32) (Fig. 5; ¶31);
a rotary sensor (80, 104) configured to detect user input motions applied to the wrist (34/74) (Fig. 5; ¶27, 30);
a memory (memory devices in ¶18) (Fig. 2; ¶18); and
a processor (microprocessors in ¶18) communicatively coupled to the memory (memory devices in ¶18) (Fig. 2; ¶18), wherein the processor (microprocessors in ¶18) is configured to:
receive a plurality of first input signals (as per feedback information) from the first sensor (112) (Fig. 5; ¶31);
provide a plurality of first output signals (used to actuated the end effector 52 in ¶30) to the surgical robot (12) based on the plurality of first input signals (as per feedback information) (Fig. 5; ¶31);
receive a plurality of second input signals (feedback in ¶27, 30) from the rotary sensor (80, 104) (Figs. 3, 5; ¶27, 30); and
provide a plurality of second output signals (as per 82, 110) to the surgical robot (12) based on the plurality of second input signals (feedback in ¶27, 30) (Figs. 3, 5; ¶31).
Sanchez does not expressly disclose:
the central portion comprising a floating shaft;
wherein the first sensor is a multi-axis sensor arrangement;
wherein the floating shaft is configured to float and the base is configured to remain stationary upon application of user input forces.
Guglielmo discloses a joystick (10) (Figs. 1-2; ¶31-33) for controlling a mechanical linkage (56, 58) (Fig. 8; ¶42) in which the joystick (10) floats on springs (82a-82d) relative to a base (78) (Figs. 2, 9-10; ¶33, 44-46) and is spring-biased (as per arrows 26) to an upright position (as per 12n) (Fig. 2; ¶33).  In this way, the controlled system is halted when the operator releases the joystick (¶34).  Like Sanchez, Guglielmo is concerned with linkage control systems.
Okamura discloses a control system (100, 150) for driving a manipulator (200) with an operation handle (101) (Figs. 1-2; 2:61-3:6).  In one embodiment, the operation handle (101) includes a multi-axis sensor arrangement (10) which detects force Fm applied to three translation shafts and torque Tm applied to three rotation shafts upon operation of the operation handle (101) (Fig. 2; 3:31-47).  These forces Fm and torques Tm are given to the controller (150) in order to direct operation of the manipulator (200) (Figs. 3A-3B; 3:31-47, 4:53-5:5, 5:50-6:15).  In this way, the system is adapted to perform work requiring a large amount of displacement and work requiring precision (1:59-2:6).  Like Sanchez, Okamura is concerned with manipulator control systems.
Hatta discloses an input device (2) for a surgical system (4) (Fig. 1; ¶20-25).  In one embodiment, the input device (2, 10) is composed of a plurality of linkages (12) and joint portions (11) and a lock control portion (16) specifies the joint portions (11) to be locked (Figs. 4-7; ¶40-50).  In one configuration, locks on all joint portions (11) are released in the state in which the scaling ratio is at a maximum (¶47).  In another configuration, the number of activated locking mechanisms is increased such that the pivoting-angle range is decreased (¶47).  In this way, an operator (O) may define the scaling ratio defining the relationship between operation of the input device (2) and operation of the surgical system (4) (¶43-44).  Like Sanchez, Hatta is concerned with surgical input systems.
Therefore, from these teachings of Sanchez, Guglielmo, Okamura, and Hatta one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Guglielmo, Okamura, and Hatta to the system of Sanzhez since doing so would enhance the system: by halting operation of the controlled system when the operator releases the input unit; by adapting the system to perform work requiring a large amount of displacement as well as work requiring precision; and by allowing the operator to define the relationship between operation of the input device and operation of the surgical system.  Applying these teachings, the system of Sanchez as modified in view of Guglielmo, Okamura, and Hatta would involve: “the central portion comprising a floating shaft” in that Guglielmo teaches a floating shaft; “wherein the first sensor is a multi-axis sensor arrangement” in that Okamura teaches a multi-axis sensor arrangement; and “wherein the floating shaft is configured to float and the base is configured to remain stationary upon application of user input forces” in that Guglielmo teaches a floating shaft and Hatta teaches selectively locking specified joints of the input device.

As per Claim 2, the combination of Sanchez, Guglielmo, Okamura, and Hatta teaches or suggests all limitations of Claim 1.  Sanchez does not expressly disclose wherein the plurality of first input signals correspond to forces and moments applied to the central portion in three-dimensional space.
See rejection of Claim 1 for discussion of teachings of Okamura.  Okamura further discloses wherein the plurality of first input signals (from sensor 10) correspond to forces (Fm) and moments (Tm) applied to the central portion (101) in three-dimensional space (as per translation/rotation shafts) (Fig. 2; 3:31-47).
Therefore, from these teachings of Sanchez, Guglielmo, Okamura, and Hatta one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Guglielmo, Okamura, and Hatta to the system of Sanzhez since doing so would enhance the system: by halting operation of the controlled system when the operator releases the input unit; by adapting the system to perform work requiring a large amount of displacement as well as work requiring precision; and by allowing the operator to define the relationship between operation of the input device and operation of the surgical system.

As per Claim 3, the combination of Sanchez, Guglielmo, Okamura, and Hatta teaches or suggests all limitations of Claim 2.  Sanchez further discloses wherein output signals correspond to translation (as per 72) and rotation (as per 82) of a surgical tool (52) coupled to the surgical robot (12) (Figs. 1, 3; ¶15-17, 24, 27).   
Sanchez does not expressly disclose wherein the output signals are derived from the plurality of first output signals.
See rejection of Claim 1 for discussion of teachings of Okamura.
Therefore, from these teachings of Sanchez, Guglielmo, Okamura, and Hatta one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Guglielmo, Okamura, and Hatta to the system of Sanzhez since doing so would enhance the system: by halting operation of the controlled system when the operator releases the input unit; by adapting the system to perform work requiring a large amount of displacement as well as work requiring precision; and by allowing the operator to define the relationship between operation of the input device and operation of the surgical system.

As per Claim 4, the combination of Sanchez, Guglielmo, Okamura, and Hatta teaches or suggests all limitations of Claim 3.  Sanchez further discloses wherein the plurality of second input signals (feedback in ¶27, 30) correspond to rotational displacement of the wrist (34/74) relative to the base (22, 40, 42) in three-dimensional space (16) (Figs. 2-5; ¶18-22, 27-31).

As per Claim 5, the combination of Sanchez, Guglielmo, Okamura, and Hatta teaches or suggests all limitations of Claim 4.  Sanchez further discloses wherein the plurality of second output signals (as per 82, 110) correspond to a rolling motion of the surgical tool (52) (Fig. 3; ¶27, 30).

As per Claim 6, the combination of Sanchez, Guglielmo, Okamura, and Hatta teaches or suggests all limitations of Claim 5.  Sanchez further discloses wherein the central portion (32) comprises a joystick (86), and wherein a shaft (as per axis 94) extends between the joystick (86) and the wrist (34) (Figs. 4-5; ¶27-29).

As per Claim 7, the combination of Sanchez, Guglielmo, Okamura, and Hatta teaches or suggests all limitations of Claim 1.  Sanchez further discloses:
a jaw (84, 90, 114) movably supported on the wrist (34, 74), wherein the jaw (84, 90, 114) is movable between an open configuration (as per un-depressed) and a clamped configuration (as per depressed) (Fig. 4; ¶28, 31); and
a jaw sensor (112, 114) configured to detect movement of the jaw (84, 90, 114) (Fig. 4; ¶28, 31), wherein the processor (microprocessors in ¶18) is further configured to:
receive a plurality of third input signals (as per actuation of switch 114) from the jaw sensor (112, 114) (Fig. 4; ¶28, 31); and
provide a plurality of third output signals (as per lock the position of the grasper 84 and the end effector 52) to the surgical robot (12) indicative of an actuation motion of a jaw member (Fig. 3) of a surgical tool (52) coupled to the surgical robot (12) (Fig. 4; ¶28, 31).

As per Claim 16, Sanchez discloses a control system (10, 12, 16) for a surgical robot (12), the control system (10, 12, 16) (Fig. 1; ¶15-17) comprising:
a base (22, 40, 42) (Fig. 2; ¶18-20);
a first input (32) comprising a joystick (86) and a first sensor (112) configured to detect user input applied to the joystick (86) (Figs. 2-4; ¶18-22, 27-31);
a second input (34, 74) comprising a rotary joint (as per 76, axis 94) and a rotary sensor (80, 104) configured to detect user input motions applied to the rotary joint (as per 76, axis 94) (Fig. 5; ¶27-30);
a control unit (22) (Fig. 2; ¶18) configured to:
provide a first plurality of output signals (used to actuated the end effector 52 in ¶30) to the surgical robot (12) based on actuation of the first input (32) (Fig. 5; ¶31); and 
provide a second plurality of output signals (as per 82, 110) to the surgical robot (12) based on actuation (feedback in ¶27, 30) of the second input (34, 74) (Figs. 3, 5; ¶31).
Sanchez does not expressly disclose:
the first input comprising a floatably-supported joystick;
wherein the first sensor is a multi-axis force and torque sensor arrangement configured to detect user input forces and torques; and
wherein the floatably-supported joystick is configured to float and the base is configured to remain stationary upon application of user input forces and torques.
Guglielmo discloses a joystick (10) (Figs. 1-2; ¶31-33) for controlling a mechanical linkage (56, 58) (Fig. 8; ¶42) in which the joystick (10) floats on springs (82a-82d) relative to a base (78) (Figs. 2, 9-10; ¶33, 44-46) and is spring-biased (as per arrows 26) to an upright position (as per 12n) (Fig. 2; ¶33).  In this way, the controlled system is halted when the operator releases the joystick (¶34).  Like Sanchez, Guglielmo is concerned with linkage control systems.
Okamura discloses a control system (100, 150) for driving a manipulator (200) with an operation handle (101) (Figs. 1-2; 2:61-3:6).  In one embodiment, the operation handle (101) includes a multi-axis sensor arrangement (10) which detects force Fm applied to three translation shafts and torque Tm applied to three rotation shafts upon operation of the operation handle (101) (Fig. 2; 3:31-47).  These forces Fm and torques Tm are given to the controller (150) in order to direct operation of the manipulator (200) (Figs. 3A-3B; 3:31-47, 4:53-5:5, 5:50-6:15).  In this way, the system is adapted to perform work requiring a large amount of displacement and work requiring precision (1:59-2:6).  Like Sanchez, Okamura is concerned with manipulator control systems.
Hatta discloses an input device (2) for a surgical system (4) (Fig. 1; ¶20-25).  In one embodiment, the input device (2, 10) is composed of a plurality of linkages (12) and joint portions (11) and a lock control portion (16) specifies the joint portions (11) to be locked (Figs. 4-7; ¶40-50).  In one configuration, locks on all joint portions (11) are released in the state in which the scaling ratio is at a maximum (¶47).  In another configuration, the number of activated locking mechanisms is increased such that the pivoting-angle range is decreased (¶47).  In this way, an operator (O) may define the scaling ratio defining the relationship between operation of the input device (2) and operation of the surgical system (4) (¶43-44).  Like Sanchez, Hatta is concerned with surgical input systems.
Therefore, from these teachings of Sanchez, Guglielmo, Okamura, and Hatta one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Guglielmo, Okamura, and Hatta to the system of Sanzhez since doing so would enhance the system: by halting operation of the controlled system when the operator releases the input unit; by adapting the system to perform work requiring a large amount of displacement as well as work requiring precision; and by allowing the operator to define the relationship between operation of the input device and operation of the surgical system.  Applying these teachings, the system of Sanchez as modified in view of Guglielmo, Okamura, and Hatta would involve: “the first input comprising a floatably-supported joytsick” in that Guglielmo teaches a floating joystick; “wherein the first sensor is a multi-axis force and torque sensor arrangement configured to detect user input forces and torques” in that Okamura teaches a multi-axis sensor arrangement that detects forces and torques; and “wherein the floatably-supported joystick is configured to float and the base is configured to remain stationary upon application of user input forces and torques” in that Guglielmo teaches a floatably-supported joystick and Hatta teaches selectively locking specified joints of the input device.

As per Claim 17, the combination of Sanchez, Guglielmo, Okamura, and Hatta teaches or suggests all limitations of Claim 16.  Sanchez further discloses wherein the floatably-supported joystick is spring-biased to an upright position.
Sanchez does not expressly disclose wherein the floatably-supported joystick is spring-biased to an upright position.
See rejection of Claim 16 for discussion of teachings of Guglielmo.
Therefore, from these teachings of Sanchez, Guglielmo, Okamura, and Hatta one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Guglielmo, Okamura, and Hatta to the system of Sanzhez since doing so would enhance the system: by halting operation of the controlled system when the operator releases the input unit; by adapting the system to perform work requiring a large amount of displacement as well as work requiring precision; and by allowing the operator to define the relationship between operation of the input device and operation of the surgical system.  
Claims 8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Pub. No. 2003/0109857) in view of Guglielmo (US Pub. No. 2010/0302017), further in view of Hatta (US Pub. No. 2015/0245874), further in view of Sandhu (US Pub. No. 2012/0158011).

As per Claim 8, Sanchez discloses a control system (10, 12, 16) for a surgical robot (12), the control system (10, 12, 16) (Fig. 1; ¶15-17) comprising:
a base (22, 40, 42) (Fig. 2; ¶18-20);
a first control input (32) comprising a flexibly-supported joystick (86) (Figs. 2-4; ¶18-21, 27-28);
a memory (memory devices in ¶18) (Fig. 2; ¶18); and
a control circuit (22) communicatively coupled to the memory (memory devices in ¶18), wherein the memory (memory devices in ¶18) stores instructions (as per microprocessors in ¶18) executable by the control circuit (22) to:
switch (as per button 120) the control system (10, 12, 16) between a first mode (134 in low) and a second mode (134 in medium) (Figs. 4, 6; ¶27, 32-37);
receive a plurality of first input signals (as per feedback information) from the first control input (32) (Fig. 5; ¶31);
scale the plurality of first input signals (as per feedback information) by a first multiplier (as per low) in the first mode (134 in low) (Fig. 6; ¶34-37); and
scale the plurality of first input signals (as per feedback information) by a second multiplier (as per medium) in the second mode (134 in medium), wherein the second multiplier (as per medium) is different than the first multiplier (as per low) (Fig. 6; ¶34-37).
Sanchez does not expressly disclose: 
wherein the flexibly-supported joystick is configured to float and the base is configured to remain stationary upon application of user input forces to the first control input;
wherein the control circuit is communicatively coupled to a proximity detection system, and wherein the control circuit is further configured to:
receive a proximity signal from the proximity detection system;
switch the control system from the first mode to the second mode when the proximity signal corresponds to a proximity less than a threshold value; and 
ignore the first input signals from the first control input when the proximity signal is greater than a critical value.
Guglielmo discloses a joystick (10) (Figs. 1-2; ¶31-33) for controlling a mechanical linkage (56, 58) (Fig. 8; ¶42) in which the joystick (10) floats on springs (82a-82d) relative to a base (78) (Figs. 2, 9-10; ¶33, 44-46) and is spring-biased (as per arrows 26) to an upright position (as per 12n) (Fig. 2; ¶33).  In this way, the controlled system is halted when the operator releases the joystick (¶34).  Like Sanchez, Guglielmo is concerned with linkage control systems.
Hatta discloses an input device (2) for a surgical system (4) (Fig. 1; ¶20-25).  In one embodiment, the input device (2, 10) is composed of a plurality of linkages (12) and joint portions (11) and a lock control portion (16) specifies the joint portions (11) to be locked (Figs. 4-7; ¶40-50).  In one configuration, locks on all joint portions (11) are released in the state in which the scaling ratio is at a maximum (¶47).  In another configuration, the number of activated locking mechanisms is increased such that the pivoting-angle range is decreased (¶47).  In this way, an operator (O) may define the scaling ratio defining the relationship between operation of the input device (2) and operation of the surgical system (4) (¶43-44).  Like Sanchez, Hatta is concerned with surgical input systems.
Sandhu discloses a robotic control and guidance system (10) for a surgical instrument (406) (Figs. 1, 3a; ¶26-29, 38-39) in which the surgical instrument (406) includes a proximity sensor that provides a proximity signal indicating how close the instrument (406) is to the nearest body tissue (¶54-55).  In one embodiment, the control and guidance system (10) includes a control system (200/222) defines a red zone (266), a yellow zone (270), and a green zone (272), respectively (Figs. 1, 11, 13; ¶29, 70, 79, 82-85).  When the proximity sensor indicates that the instrument (406) is in the green zone (272), the instrument (406) operates at default speed (¶66).  When the proximity sensor indicates that the instrument (406) is in the yellow zone (270), the instrument (406) operates at a reduced speed (¶66).  When the proximity sensor indicates that the instrument (406) is in the red zone (266), power is terminated in order to prevent unintended contact (¶66).  Like Sanchez, Sandhu is concerned with surgical control systems.
Therefore, from these teachings of Sanchez, Guglielmo, Hatta, and Sandhu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Guglielmo, Hatta, and Sandhu to the system of Sanchez since doing so would enhance the system: by allowing the operator to define the relationship between operation of the input device and operation of the surgical system; and by preventing unintended contact.  Applying these teachings, the system of Sanchez as modified in view of Guglielmo, Hatta, and Sandhu would involve:
“wherein the flexibly-supported joystick is configured to float and the base is configured to remain stationary upon application of user input forces to the first control input” in that Guglielmo teaches a floating shaft and Hatta teaches selectively locking specified joints of the input device;
“wherein the control circuit is communicatively coupled to a proximity detection system” in that Sandhu teaches a proximity sensor in communication with a control system;
wherein the control circuit is further configured to “receive a proximity signal from the proximity detection system” in that Sandhu teaches a proximity sensor in communication with a control system;
wherein the control circuit is further configured to “switch the control system from the first mode to the second mode when the proximity signal corresponds to a proximity less than a threshold value” in that Sandhu teaches switching operation of the instrument in response to a specified signal from a proximity sensor; and
wherein the control circuit is further configured to “ignore the first input signals from the first control input when the proximity signal is greater than a critical value” in that Sandu teaches terminating power of the instrument in response to signal from in response to a specified signal from a proximity sensor.

As per Claim 10, the combination of Sanchez, Guglielmo, Hatta, and Sandhu teaches or suggests all limitations of Claim 8.  Sanchez further discloses wherein the first mode (134 in low) corresponds to a gross motion mode (e.g., 1:1 scale), and wherein the second mode (134 in medium) corresponds to a precision motion mode (e.g., 1:0.5 scale) (Fig. 6; ¶34-37).

As per Claim 12, the combination of Sanchez, Guglielmo, Hatta, and Sandhu teaches or suggests all limitations of Claim 8.  Sanchez further discloses:
a second control input (34, 74, 80, 104) comprising a rotatable wrist (34, 74) (Figs. 2-4; ¶18-22, 27-30), wherein the control circuit (22) is further configured to:
receive a plurality of second input signals (feedback in ¶27, 30) from the second control input (34, 74, 80, 104) (Figs. 3, 5; ¶27, 30);
scale the plurality of second input signals (feedback in ¶27, 30) by a third multiplier (e.g., 0 to lock) in the first mode (134 in low as set when switching in mode 132) (Fig. 6; ¶34-37); and
scale the plurality of second input signals (feedback in ¶27, 30) by a fourth multiplier (e.g., 1 to unlock) the second mode (134 in medium as set when switching in mode 132), wherein the fourth multiplier (e.g., 1 to unlock) is different than the third multiplier (e.g., 0 to lock) (Fig. 6; ¶34-37).

As per Claim 13, the combination of Sanchez, Guglielmo, Hatta, and Sandhu teaches or suggests all limitations of Claim 12.  Sanchez further discloses a rotary sensor (80, 104) configured to detect rotation of the rotatable wrist (34/74) (Fig. 5; ¶27, 30), wherein the plurality of second input signals (feedback in ¶27, 30) correspond to output signals from the rotary sensor (80, 104) (Figs. 3, 5; ¶27, 30).

As per Claim 14, the combination of Sanchez, Guglielmo, Hatta, and Sandhu teaches or suggests all limitations of Claim 12.  Sanchez further discloses a shaft (as per axis 94) extending from the flexibly-supported joystick (86), wherein the rotatable wrist (34, 74) is configured to rotate (relative to housing 86) on the shaft (as per axis 94) (Figs. 4-5; ¶27-29).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Pub. No. 2003/0109857) in view of Guglielmo (US Pub. No. 2010/0302017), further in view of Hatta (US Pub. No. 2015/0245874), further in view of Sandhu (US Pub. No. 2012/0158011), further in view of Okamura (US Patent No. 5,021,969).

As per Claim 9, the combination of Sanchez, Guglielmo, Hatta, and Sandhu teaches or suggests all limitations of Claim 8.
Sanchez does not expressly disclose wherein the flexibly-supported joystick is operably coupled to a multi-axis force and torque sensor configured to detect forces and moments applied to the flexibly-supported joystick, and wherein the plurality of first input signals correspond to output signals from the multi-axis force and torque sensor.
Okamura discloses a control system (100, 150) for driving a manipulator (200) with a joystick (101) (Figs. 1-2; 2:61-3:6).  In one embodiment, the joystick (101) includes a multi-axis force and torque sensor (10) configured to detected forces (Fm applied to three translation shafts) and moments (Tm applied to three rotation shafts) applied to the joystick (101) (Fig. 2; 3:31-47), wherein the plurality of first input signals (Fm, Tm) correspond to output signals from the multi-axis force and torque sensor (10) in order to direct operation of the manipulator (200) (Figs. 3A-3B; 3:31-47, 4:53-5:5, 5:50-6:15).  In this way, the system is adapted to perform work requiring a large amount of displacement and work requiring precision (1:59-2:6).  Like Sanchez, Okamura is concerned with manipulator control systems.
Therefore, from these teachings of Sanchez, Guglielmo, Hatta, Sandhu, and Okamura, one of ordinary skill in the art would have found it obvious to apply the teachings of Okamura to the system of Sanchez as modified in view of Guglielmo, Hatta, and Sandhu since doing so would enhance the system by adapting the system to perform work requiring a large amount of displacement and work requiring precision.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Pub. No. 2003/0109857) in view of Guglielmo (US Pub. No. 2010/0302017), further in view of Hatta (US Pub. No. 2015/0245874), further in view of Sandhu (US Pub. No. 2012/0158011), further in Ogawa (US Pub. No. 2014/0160015).

As per Claim 15, the combination of Sanchez, Guglielmo, Hatta, and Sandhu teaches or suggests all limitations of Claim 14.  
Sanchez does not expressly disclose:
a pair of opposing actuators pivotably supported on the shaft; and
a sensor configured to detect pivoting movement of the pair of opposing actuators.
Ogawa discloses a control system (200, 401, 402) for a surgical robot (301) in which a user input device (203) (Figs. 1, 2A; ¶91-99) includes:
a pair of opposing actuators (1C) pivotably supported on the shaft (1d) (Figs. 2A, 3A-3B; ¶99, 106-110); and
a sensor (4) configured to detect pivoting movement of the pair of opposing actuators (1D) (Figs. 3A-3B; ¶107, 110, 123-126).
In this way, the operator can manually adjust the manipulation resistance (¶151).  Like Sanchez, Ogawa is concerned with robot control systems.
Therefore, from these teachings of Sanchez, Guglielmo, Hatta, Sandhu, and Ogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ogawa to the system of Sanchez as modified in view of Guglielmo, Hatta, and Sandhu since doing so would enhance the system by allowing the operator to manually adjust manipulation resistance.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Pub. No. 2003/0109857) in view of Guglielmo (US Pub. No. 2010/0302017), further in view of Okamura (US Patent No. 5,021,969), further in view of Hatta (US Pub. No. 2015/0245874), further in view of Harris (US Pub. No. 2004/0128026).

As per Claim 18, the combination of Sanchez, Guglielmo, Okamura, and Hatta teaches or suggests all limitations of Claim 16.  Sanchez does not expressly disclose wherein the control unit is communicatively coupled a proximity detection system, and wherein the control unit is further configured to:
receive a proximity signal from the proximity detection system;
scale the user input forces and torques detected by the multi-axis force and torque sensor arrangement by a first factor when the proximity signal is greater than a threshold value; and
scale the user input forces and torques detected by the multi-axis force and torque sensor arrangement by a second factor when the proximity signal is equal to or less than the threshold value, and wherein the second factor is different than the first factor.
See rejection of Claim 16 for discussion of teachings of Okamura.
Harris discloses a control system for a surgical robot (Figs. 1-2) in which a control unit (PC computer in Fig. 2) is communicatively coupled to a proximity detection system (e.g., “encoder in” in Fig. 2) (Figs. 1-3; ¶54-67, 83), and wherein the control unit (PC computer in Fig. 2) is further configured to:
receive a proximity signal (as per position controller in Fig. 3) from the proximity detection system (PC computer in Fig. 2) (Figs. 2-3; ¶62-67, 83);
scale user input signal by a first factor (as per admittance in RII) when the proximity signal (as per position controller in Fig. 3) is greater than a threshold value (as per distance to boundary RIII) (Figs. 2-3; ¶62-67, 83); and
scale the user input signal by a second factor (as per admittance in RIII) when the proximity signal (as per position controller in Fig. 3) is equal to or less than the threshold value (as per distance to boundary RIII) (Figs. 2-3; ¶62-67, 83), and wherein the second factor (as per admittance in RIII) is different than the first factor (as per admittance in RII) (Figs. 2-3; ¶62-67, 83).
In this way, the system aids the surgeon by resisting movements at a constraint boundary (¶83).  Like Sanchez, Harris is concerned with robot control systems.
Therefore, from these teachings of Sanchez, Guglielmo, Okamura, Hatta, and Harris, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Harris to the system of Sanchez as modified in view of Guglielmo, Okamura, and Hatta since doing so would enhance the system by aiding the surgeon by resisting movements at a constraint boundary.

As per Claim 19, the combination of Sanchez, Guglielmo, Okamura, Hatta, and Harris teaches or suggests all limitations of Claim 18.  Sanchez does not expressly disclose wherein the second factor is less than the first factor.
See rejection of Claim 16 for discussion of teachings of Okamura.
See rejection of Claim 18 for discussion of teachings of Harris.  Harris further discloses wherein the second factor (as per admittance in RIII) is less than the first factor (as per admittance in RII) (Figs. 2-3; ¶62-67, 83).
Therefore, from these teachings of Sanchez, Guglielmo, Okamura, Hatta, and Harris, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Harris to the system of Sanchez as modified in view of Guglielmo, Okamura, and Hatta since doing so would enhance the system by aiding the surgeon by resisting movements at a constraint boundary.

As per Claim 20, the combination of Sanchez, Guglielmo, Okamura, Hatta, and Harris teaches or suggests all limitations of Claim 18.  Sanchez does not expressly disclose wherein the control unit is further configured to ignore the user input motions applied to the rotary joint when the proximity signal is greater than a critical value.
See rejection of Claim 16 for discussion of teachings of Okamura.
See rejection of Claim 18 for discussion of teachings of Harris.  Harris further discloses wherein the control unit (PC computer in Fig. 2) is further configured to ignore the user input motions when the proximity signal (as per position controller in Fig. 3) is greater than a critical value (as per stiffness at boundary) (Figs. 2-3; ¶62-67, 83).
Therefore, from these teachings of Sanchez, Guglielmo, Okamura, Hatta, and Harris, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Harris to the system of Sanchez as modified in view of Guglielmo, Okamura, and Hatta since doing so would enhance the system by aiding the surgeon by resisting movements at a constraint boundary.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Pub. No. 2003/0109857) in view of Guglielmo (US Pub. No. 2010/0302017), further in view of Okamura (US Patent No. 5,021,969), further in view of Hatta (US Pub. No. 2015/0245874), further in view of Kornelson (US Pub. No. 2004/0221674).

As per Claim 21, the combination of Sanchez, Guglielmo, Okamura, and Hatta teaches or suggests all limitations of Claim 1.  Sanchez does not expressly disclose wherein the base is releasably secured to an underlying surface.
Kornelson discloses a joystick having a casing (12) and control handle (10) (Fig. 1; ¶24).  Beneath the casing (12) and control handle (10), a shaft (14) is pivotally mounted via mounting brackets (22, 24) to a surface (20) (Fig. 2; ¶25-26).  The lower mounting bracket (22) is snugly attached by a plurality of bolts through apertures to the surface (20) (¶26).  In this way, the joystick may be mounted to surfaces including an armrest, a dashboard, or the like (¶26).  Like Sanchez, Kornelson is concerned with user input devices.
Therefore, from these teachings of Sanchez, Guglielmo, Okamura, Hatta, and Kornelson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kornelson to the system of Sanchez as modified in view of Guglielmo, Okamura, and Hatta since doing so would enhance the system by facilitating mounting of the user input device.

Response to Arguments
Applicant's arguments filed 2 June 2022 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 103 should not be maintained in that “The cited references fail to teach or suggest all elements recited in amended Independent Claim 1” (page 6 of Amendment).  Upon further consideration of the teachings of Sanchez, Guglielmo, and Okamura in view of the amended claim language, rejections under 35 USC 103 in view of Sanchez, Guglielmo, and Okamura are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that the rejections under 35 USC 103 should not be maintained in that “Sanchez '857 simply does not disclose or suggest these benefits to a non-clutched input control for a surgical robot” and “Guglielmo '017 and Okamura '969 are similarly deficient” (page 8 of Amendment).  However, no claim recites “non-clutched input control”.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained in that “It would not be obvious to modify the Sanchez '857, Guglielmo '017, and/or Okamura '969 where the only motivation for making such a modification is present in the Subject Application and absent from the cited references” (page 8-9 of Amendment).  However, no rejection involves an assertion that the only motivation for making such a modification is present in the Subject Application and absent from the cited references.  Rather, the rejections identify teachings in the references themselves that would motivate one of ordinary skill in the art to apply the teachings of the references to arrive at the claimed invention.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained in that “It would not be obvious to modify Sanchez '857's input device to include a floating shaft configured to float and a base configured to remain stationary upon application of user input forces” (page 9 of Amendment).  However, as set forth in the above rejections involving Guglielmo and Hatta, one of ordinary skill in the art would have found it obvious to apply the teachings of Guglielmo and Hatta to the system of Sanchez in order to realize the utility of the systems of Guglielmo and Hatta in the context of the system of Sanchez.  Accordingly, Applicant’s argument is moot in view of the new ground(s) of rejection presented above.
Applicant argues that the rejections under 35 USC 103 should not be maintained in that “Modifying Sanchez '857 such that its base (forearm linkage 36, slide bar 38, elbow joint 40, and shoulder joint 42) remain stationary upon application of user input motions thereto would render the modified system unsatisfactory and/or require a substantial reconstruction and redesign thereof” (page 9 of Amendment).  However, as set forth in the above rejections involving Hatta, applying the teachings of Hatta to the system of Sanchez would realize the utility of the system of Hatta in the context of the system of Sanchez.  Applying the teachings of Hatta to the system of Sanchez would not involve rendering the modified system unsatisfactory, substantial reconstruction, or substantial redesign of the system of Sanchez.  Specifically, the resulting system would involve enhancing existing functionality of the system of Sanchez by adding suitable lock control of joints as per Hatta.  In this way, nothing of the modified system of Sanchez would be rendered unsatisfactory and the modification would not require redesign or reconstruction of the system existing system of Sanchez.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kishi (US Pub. No. 2012/0143353) and Ogawa (US Pub. No. 2012/0221145) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664